DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “second operating element” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant describes in paragraph [0014] “the second operating element…could be configured, for example, as a button and/or as a knob.” “could be configured, for example” renders the claim indefinite since button and knob are two examples of many. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Objections
Claim 3 is objected to because of the following informalities:  the claim should have a period at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (8646288).
Regarding Claim 1, the Lim et al. reference discloses a refrigeration appliance apparatus (Figure 1), comprising:
an appliance body (10) defining a refrigeration chamber with an inner liner (11R);
a water-dispensing unit (30) disposed on a side wall of said inner liner, wherein said water-dispensing unit (30) having a guide (37) for dispensing water;
said water-dispensing unit (30) having at least one actuating unit (see Annotated Fig. 3), wherein said actuating unit having a first operating element (33) and second operating element (36) for starting the water removal through said guide; and
said actuating unit having at least one actuating element (35) disposed to connect said first operating element and said second operating element to one another.

Regarding claim 2, wherein the apparatus is an apparatus of a domestic refrigeration appliance.  See Abstract.

Regarding Claim 3, wherein said actuating element (35) is disposed to mechanically couple said first operating element (33) and said second operating element (36) to one another.  See Figure 4.

Regarding claim 4, wherein said first operating element (33), in an installed position, is arranged substantially outside a dispensing region of said water-dispensing unit.  The description of “outside a dispensing region” doesn’t delineate the boundaries of being inside or outside a “dispensing region”.

Regarding claim 5, wherein said second operating element (36), in an installed position, is arranged substantially within a dispensing region of said water-dispensing unit (30). See Figure 4.

Regarding claim 6, wherein said second operating element (36) is arranged partially in a cover region (see Annotated Figure 4) of the dispensing region of said water-dispensing unit (30).

Regarding claim 7, wherein said actuating unit having at least one switch (36 is a switch) that is actuatable by said first operating element and by said second operating element.

Regarding claim 8, wherein at least one of said first operating element (33) and said second operating element (36) is arranged on the actuating element (35).  Both are arranged on the actuating element (35) as seen in Figure 3.

Regarding claim 10, wherein at least one of said first operating element and said second operating element is connected integrally to the actuating element.  Inasmuch structure that is defined by integrally connected, the Lim et al. reference meets the limitation as seen in Figure 3.

Regarding claim 11, wherein said actuating element (35) is configured to actuate a switch (36).

Regarding claim 12, wherein said actuating element (35) has a triggering portion which is arranged beneath said switch and is disposed to actuate a trigger of said switch. See Annotated Figure 4.

Regarding claim 13, wherein said actuating element (35), in an installed position, is mounted on a holding unit pivotable about a pivot axis relative to the holding unit.  See pivot axis in Annotated Figure 4.

Regarding claim 14, wherein said actuating element (35) has a substantially stepped form. Actuating element (35) can be construed as being in stepped form as seen in Annotated Figure 4.

Regarding claim 15, wherein said guide (37), in an installed position, is arranged substantially in a cover region of a dispensing region of the water-dispensing unit. See Annotated Figure 4

Regarding claim 16, wherein said actuating unit and said guide (37) form a part of a mounting assembly.  See Annotated Fig. 3 showing the actuating unit in a mounted state.

Regarding claim 17, wherein said guide (37) comprises at least one accommodating region in which said actuating element (35) is partially arranged in a mounted state.  The accommodating region is within case 31. See Annotated Figure 3.

Regarding claim 18, wherein said side wall is formed with a recess in which said water-dispensing unit is arranged in a mounted state.  See Figure 3.

Regarding claim 19, comprising: a refrigeration appliance including at least one refrigeration appliance apparatus according to claim 1.  See Abstract.

Regarding claim 21, wherein said first operating element (33) is selected from the group consisting of a button (33 is a button) and a knob, and said second operating element (36) is selected from the group consisting of a switch (36 is a switch) and a lever.  See column 4, lines 10 – 26.

    PNG
    media_image1.png
    764
    585
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    791
    735
    media_image2.png
    Greyscale
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al.
Regarding claim 9, the Lim et al. reference discloses the invention substantially as claimed (discussed supra), but doesn’t disclose wherein at least one of said first operating element (33) and said second operating element (36) is connected to the actuating element (35) by means of a snap-in connection. The actuating element (35) is attached to the pivot axis, which is indirectly connected to the second operating element (36) when fully assembled.  The Examiner takes Official Notice that connecting parts by snap fit is well known would be obvious to try without unexpected results.


Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753